Title: Jared Sparks to Thomas Jefferson, 12 November 1817
From: Sparks, Jared
To: Jefferson, Thomas


                    
                         Sir,
                        Harvard University, Cambridge, Mass. Nov. 12. 1817.
                    
                    In addressing you I am not certain that I do not take an inexcusable liberty, but it is one, which I am prompted to take, by the interest I feel in the subject respecting which I am about to make some inquiries. I observe in your Life of Capt. Lewis, prefixed to Lewis & Clarke’s Travels, a short notice of our unfortunate countryman, Ledyard. I have always been an ardent admirer of this man’s character. He seems to have possessed in an eminent degree many of the qualities, which contribute to form a great mind. So high a spirit of enterprize, so much energy of body & mind, so much firmness of purpose & ardour in pursuit, have seldom been combined. I have often lamented, that the distinguishing traits of his character, & the remarkable incidents of his life, are so little known in the country of his birth; & I have been more than once mortified to  find persons of intelligence express surprize at being told he was not an Englishman. I am at present editor of a periodical work published in Boston, called the North American Review, and it is for the purpose of obtaining materials for giving a more correct account of the life of Ledyard, than has yet appeared, and of making his character better known and more justly appreciated by his countrymen, that I trouble you with this letter. It has occurred to me, that you may give some information & many hints, on this subject, which could not be derived from any other source; and I think I have the best reasons for feeling an assurance, that you will be willing to afford such aids as may be in your power, to set in its true light the fame of a man, who was an American, and an honor to his country. I have never seen any writings of Ledyard’s, except a small book describing his voyage round the world with Capt. Cook. This was published in Connecticut, & dedicated to Governor Trumbull. The narrative is simple and entertaining, but the style is rude, & discovers no skill in composition. From two or three short biographical sketches, which have fallen in my way, I have been led to suppose there is a good deal about him in the Transactions of the African Institution; but whether written by himself or not, I could not determine. From his native town in Connecticut, & the records of Dartmouth College, where he was for a time, I shall probably be able to learn something respecting his early life. Any information you may have the goodness to furnish, either by reference to books or from personal knowledge, will be accepted with grateful  acknowledgments.
                    
                        With high respect & esteem, permit me, Sir, to subscribe myself your humbl & obt servant,
                        Jared Sparks
                    
                 